 Case: 1:21-cv-03103 Document #: 48 Filed: 09/07/21 Page 1 of 1 PageID #:2105

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Converse Inc.
                                                         Plaintiff,
v.                                                                    Case No.:
                                                                      1:21−cv−03103
                                                                      Honorable Sara L.
                                                                      Ellis
The Partnerships and Unincorporated Associations
Identified on Schedule "A", et al.
                                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, September 7, 2021:


        MINUTE entry before the Honorable Sara L. Ellis: The Court clarifies that the
following briefing schedule applies to both Defendant Gibobby's Motion to Vacate the
Preliminary Injunction [25] and Motion to Dismiss Plaintiff's Complaint and Strike
Plaintiff's Motion for Default Judgment [45]: Plaintiff's response is due by 10/12/2021 and
Defendant's reply is due by 11/2/2021. Mailed notice (yt)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
